13-2146
    Zhu v. Holder
                                                                                 BIA
                                                                         Cheng, I.J.
                                                                        A087 759 194
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT
                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 2nd day of July, two thousand fourteen.

    PRESENT:
             JON O. NEWMAN,
             RICHARD C. WESLEY,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    DAN ZHU,
                    Petitioner,

                    v.                                     13-2146
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                Richard Tarzia, Belle Mead, New
                                   Jersey.

    FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
                                   General; John S. Hogan, Senior
                                   Litigation Counsel; Michael C.
                                   Heyse, Trial Attorney, Office of
                                   Immigration Litigation, United
                          States Department of Justice,
                          Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

    Dan Zhu, a native and citizen of China, seeks review of

a May 15, 2013, decision of the BIA affirming the October 4,

2011, decision of an Immigration Judge (“IJ”) denying

asylum, withholding of removal, and Convention Against

Torture (“CAT”) relief.    In re Dan Zhu, No. A087 759 194

(B.I.A. May 15, 2013), aff’g No. A087 759 194 (Immig. Ct.

N.Y. City Oct. 4, 2011).    We assume the parties’ familiarity

with the underlying facts and procedural history of this

case.

    We have reviewed both the BIA’s and IJ’s decisions.

See Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir.

2005).   The standards of review are well established.    See

8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v. Holder,

562 F.3d 510, 513 (2d Cir. 2009).

    Zhu failed to exhaust any challenge to the IJ’s finding

that her asylum application was untimely or to the IJ’s

consideration of her ability to leave China with her own

                                2
passport in making an adverse credibility finding.

Accordingly, we decline to reach those issues.    See Lin

Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 107, 119-20,

124-25 (2d Cir. 2007).   We address only the denial of

withholding of removal and CAT relief.

    Zhu challenges the IJ’s adverse credibility

determination, arguing that the IJ erred in concluding that

the similarities between her father’s letter and those of

her friends reflected negatively on her credibility.     The

agency properly considered these similarities in making an

adverse credibility finding.   A comparison of the letters

reveals that identical wording was used to describe Zhu’s

arrest. As we explained in Mei Chai Ye v. U.S. DOJ, 489 F.3d

517(2d Cir. 2007), “our case law . . . has firmly embraced

the commonsensical notion that striking similarities between

affidavits are an indication that the statements are

canned.” Id. at 524 (citations and quotation marks omitted).

    Thus, the IJ reasonably rested an adverse credibility

determination on those similarities as well as discrepancies

in petitioner’s testimony, including an inadequate

explanation of why she applied for a passport even though

she had no plans to leave the country, and inconsistent


                               3
testimony regarding her religious practice in the United

States.   See Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165 (2d

Cir. 2008); 8 U.S.C. § 1158(b)(1)(B)(iii).

    As Zhu’s claims for withholding of removal and relief

under CAT share the same factual predicate as her asylum

claim, we uphold the IJ’s denial of all of Zhu’s claims for

relief.   Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

2006)(explaining that denial is proper where withholding and

CAT claims rest on the “very fact, or set of facts, that the

IJ found not to be credible” in relation to an asylum

claim).   Accordingly, we do not reach the agency’s

alternative holdings on those claims, except to note that by

failing to raise the issue in her brief, Zhu waived any

challenge to the agency’s finding that the alleged harm did

not rise to the level of persecution.

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4